DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 	Claims 1-4 are pending.

Declaration under 37 C.F.R 1.132
The Declaration under 37 CFR 1.132 filed 6/29/22 is sufficient to overcome the rejection of claim 1 based upon Miyazaki et al (US 2005/0217822) under 35 U.S.C. 103 over Miyazaki et al.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
in claim 1, line 8: “thin strip that” should be changed to --thin strip such that--
in claim 2, line 5: “is set” should be deleted (the phrase currently reads as “applying a pressing force … is set so that”)
in claim 4, line 2: “is set again” should be changed to --is applied again-- to be consistent with the suggested changes for claim 2
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “producing the thin strip that a minimum value of a ratio of a columnar crystal thickness to a thickness of the thin strip is over 95% by sampling a whole width of the thin strip and by observing a metallographic structure of a cross section in a width direction excluding 20 mm at each end” renders the claim indefinite.  Note that it is unclear how “sampling” and “observing” (measuring steps) produces the thin strip to have the ratio of 95%.  It appears that the sampling and observing are steps for determining the ratio.  It is suggested to include --, wherein the ratio of the columnar crystal thickness to the thickness of the thin strip is determined-- between “95%” and “by sampling.”

Regarding claim 2, the limitation of “requiring the thin strip to have a minimum value of a ratio of a columnar crystal thickness to a thickness of the thin strip over 95% by sampling a whole width of the thin strip and by observing a metallographic structure of a cross section in a width direction excluding 20 mm at each end” renders the claim indefinite.  Note that it is unclear how “sampling” and “observing” (measuring steps) produces the thin strip to have the ratio of 95%.  It appears that the sampling and observing are steps for determining the ratio.  It is suggested to include --, wherein the ratio of the columnar crystal thickness to the thickness of the thin strip is determined-- between “95%” and “by sampling.”

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest the invention of independent claims 1 and 2.  In particular, the prior art of record fails to teach or suggest setting or applying “a pressing force P of the pair of the cooling drums” so as to satisfy the equation “0.90 ≤ P x (D x R)0.5 ≤ 1.30.”

Response to Arguments
Applicant’s arguments, see Argument 1(a) in the Remarks, filed 6/29/22, with respect to the claims have been fully considered and are persuasive.  The rejection of claim 1 based upon Miyazaki et al under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, together with the Declaration under 37 C.F.R. 1.132, are sufficient in showing that applicant’s claimed range provides unexpected results over Miyazaki (US 2005/0217822).
Miyazaki did not recognize the advantages of setting or applying a pressing force to satisfy the equation of 0.90 ≤ P x (D x R)0.5 ≤ 1.30.  Applicant has shown in the declaration that when using values below the claimed range, “strip end missing” and “bulging fracture” will occur, whereas using values above the claimed range, would result in a generation of a large number of micropores and a generation and growth of equiaxed crystals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735